Citation Nr: 0814557	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to non-service connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.C.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the benefit sought on 
appeal.

In March 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge. A transcript of this 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died in March 2004.

2.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

3.  The veteran died with no service-connected disabilities.

4.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

5.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.



CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 1703, 2302, 2303, 
2305 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.954, 3.1600, 
3.1605 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Burial benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).  see 38 U.S.C.A. § 2303.

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  The record shows that the 
veteran died at a private hospital, Alamance Regional Medical 
Center.  At a March 2008 hearing, the appellant testified 
that the veteran was at home in non-VA hospice care.  In 
March 2004, due to an emergency situation, he was sent to 
Alamance Regional Medical Center, but died at that hospital.  
The appellant testified at the hearing that the veteran was 
being seen by a VA doctor while in hospice care and up until 
his death and the plan was to stabilize the veteran and then 
transfer him to the VA hospital.  In her March 2008 
testimony, the appellant did not recall receiving a bill for 
the veteran's final hospitalization in March 2004 and assumed 
the VA took care of the bill.


When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in certain cases.  
When demand is only for infrequent use, individual 
authorizations may be used.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.  As a general matter, the admission of a veteran to 
a non-VA hospital at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see also Malone v. Gober, 10 
Vet. App. 539, 541 (1997); VAOPGCPREC 1-95 (March 31, 1995) 
(authorization in advance is essential to any determination 
as to whether VA is or is not going to furnish the contract 
care).

Under 38 U.S.C.A. § 1703(a) when Department facilities are 
not capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in section 1710 of this title, may 
contract with non-Department facilities in order to furnish 
any of the following:

(1) Hospital care or medical services to a veteran for the 
treatment of 

    (A) a service-connected disability; 

    (B) a disability for which a veteran was discharged or 
released from the active military, naval, or air service; or

    (C) a disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.

(2) Medical services for the treatment of any disability of

    (A) a veteran described in section 1710(a)(2)(B) of this 
title;

    (B) a veteran who (i) has been furnished hospital care, 
nursing home care, domiciliary care, or medical services, and 
(ii) requires medical services to complete treatment incident 
to such care or services; or

    (C) a veteran described in section 1710(a)(2)(E) of this 
title, or a veteran who is in receipt of increased pension, 
or additional compensation or allowances based on the need of 
regular aid and attendance or by reason of being permanently 
housebound (or who, but for the receipt of retired pay, would 
be in receipt of such pension, compensation, or allowance), 
if the Secretary has determined, based on an examination by a 
physician employed by the Department (or, in areas where no 
such physician is available, by a physician carrying out such 
function under a contract or fee arrangement), that the 
medical condition of such veteran precludes appropriate 
treatment in Department facilities.

(3) Hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility or nursing home care under section 1720 
of this title until such time following the furnishing of 
care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.

(4) Hospital care for women veterans.

(5) Hospital care, or medical services that will obviate the 
need for hospital admission, for veterans in a State (other 
than the Commonwealth of Puerto Rico) not contiguous to the 
contiguous States, except that the annually determined 
hospital patient load and incidence of the furnishing of 
medical services to veterans hospitalized or treated at the 
expense of the Department in Government and non-Department 
facilities in each such noncontiguous State shall be 
consistent with the patient load or incidence of the 
furnishing of medical services for veterans hospitalized or 
treated by the Department within the 48 contiguous States and 
the Commonwealth of Puerto Rico.


(6) Diagnostic services necessary for determination of 
eligibility for, or of the appropriate course of treatment in 
connection with, furnishing medical services at independent 
Department out-patient clinics to obviate the need for 
hospital admission.

(7) Outpatient dental service and treatment, and related 
dental appliances, for a veteran described in section 
1712(a)(1)(F) of this title.

(8) Diagnostic services (on an inpatient or outpatient basis) 
for observation or examination of a person to determine 
eligibility for a benefit or service under laws administered 
by the Secretary.

The veteran was receiving VA treatment; however, such 
treatment may be given under several statutory provisions.  
The Board has carefully considered the circumstances of the 
veteran's death to determine whether he had been hospitalized 
at Alamance Regional Medical Center pursuant to 38 U.S.C.A. § 
1703(a) and concludes that he was not.  He did not meet the 
requirements set forth in 38 U.S.C.A. § 1703(a).  In the 
instant case the record contains no evidence that the veteran 
was being treated under VA authority or contract or that he 
was hospitalized through VA authority or contract.  38 C.F.R. 
§§ 3.1600(c), 3.1605.  Moreover, the record does not suggest 
that he was, in fact, hospitalized at Alamance Regional 
Medical Center under 38 U.S.C.A. § 1703(a).  No claim for 
pension or compensation was pending at the time of the 
veteran's death.  38 C.F.R. § 3.1600(b)(2).  He did not have 
any service-connected disability.  Moreover, it is neither 
contended nor shown that he was hospitalized for observation 
or examination to determine eligibility for a VA benefit; for 
dental treatment; or for diagnostic services concerning 
eligibility or course of treatment in connection with 
receiving medical services at an outpatient clinic to obviate 
the need for hospitalization.  The veteran also is not a 
woman, did not reside in a non-contiguous State, and was not 
receiving medical services in a VA facility or a nursing home 
under Section 1720.  


Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was taken to the McClure Funeral Service and 
buried at Graceland Memorial Park.  The appellant has not 
indicated that the veteran was buried in a cemetery owned by 
a state or the Federal government.  In light of the 
foregoing, a burial allowance is not warranted under 38 
C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private funeral home and cemetery.

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  In fact, the veteran's separation document (Form 
DD-214) notes that the veteran was separated honorably due to 
expiration of his enlistment.  The Board recognizes the 
appellant's sincere belief that the burial benefit should be 
paid.  Nonetheless, the law and regulations concerning burial 
benefits establish very specific eligibility requirements for 
such benefits, and the Board has no authority to act outside 
the constraints of the regulatory criteria that bind it in 
this case.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were not provided to the appellant until 
after the May 2004 decision.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  This appeal does 
not involve a claim for service connection.  Moreover, the 
failure to provide the specific notice required by Dingess is 
harmless in this instance because the appellant's claim for 
non-service-connected burial benefits is denied, and there is 
no question as to the disability rating or the effective date 
to be assigned.

The appellant testified at a Travel Board hearing in March 
2008.  In addition, VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


